Stephens, J.,
concurring specially. I concur in the judgment of affirmance on the ground that, under the law of Georgia, “horse stealing shall be denominated simple larceny. . . The offense shall, in all cases, be charged as simple larceny, but the indictment shall designate the nature, character and sex of the animal, and give some other description by which its identity may be ascertained.” Penal Code, §§ 153, 154. The indictment in this case charges the defendant with simple larceny for that he “did wrongfully, fraudulently and privately take, steal and carry away with intent to steal the same one sorrel horse mule and wagon, of the value of one hundred dollars,’'’ etc. The evidence showed that the defendants were guilty of horse stealing, and therefore supported the indictment.
The excerpts from the charge of the court, if error, were harmless.